Citation Nr: 0738034	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-35 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral inner 
ear disorder.  

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, denying entitlement of the 
veteran to service connection for bilateral inner ear, 
dental, right shoulder, and dizziness disorders.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in April 2007, a 
transcript of which is of record.  In July 2007, the veteran 
moved the Board to extend the time period in which he would 
be permitted to submit additional documentary evidence; such 
motion was granted by the undersigned Acting Veterans Law 
Judge in August 2007.  That evidence, as well as a waiver for 
its initial consideration by the RO, were received by the 
Board in August 2007 and thereafter associated with the 
veteran's claims folder.  

The issues of the veteran's entitlement to service connection 
for bilateral inner ear, dizziness, dental, and right 
shoulder disorders, other than vertigo, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran sustained inservice trauma to the head and 
thereafter suffered from dizziness and other symptoms of 
vertigo.  

2.  Current disability involving vertigo and associated 
dizziness is linked by competent medical evidence to the 
inservice head trauma experienced by the veteran.  


CONCLUSION OF LAW

Vertigo, manifested by dizziness, was incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, has 
since been codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as discussed in more detail 
below, sufficient evidence is of record to grant the issue 
now on appeal, and therefore the need to address the issue of 
VCAA compliance is obviated.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this instance, the veteran offers a credible account of an 
inservice fall onto a concrete sidewalk in October 1968 in 
which he sustained head trauma, followed by the onset of 
dizziness and falls due to balance problems.  Service medical 
records verify the occurrence of the described fall for which 
the veteran was hospitalized for an extended period for 
treatment of his injuries and their effects, including but 
not limited to a post-concussive syndrome involving 
complaints of dizziness.  

Following the veteran's discharge from service in February 
1969, there was an extended period of time in which no 
complaints of dizziness or balance difficulties indicative of 
vertigo are medically documented, including, for example, the 
first postservice VA medical examination in May 1969 showing 
no complaints or findings involving dizziness or a balance 
disorder.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  However, in this instance the 
absence of documentation of continuing complaints and 
manifestations is outweighed by medical evidence developed 
postservice which identifies the existence of vertigo and 
links such disability to the veteran's inservice head trauma.  
In this regard, it is noted that entry of a diagnosis of 
vertigo was made on a VA medical examination in February 2005 
and VA outpatient records subsequently identify various 
clinical assessments of positional vertigo.  In addition, an 
opinion in September 2005 was offered by a treating VA 
neurologist that it was suspected that the veteran's vertigo 
was due in large part to prior ear and head trauma occurring 
in an inservice fall.  As well, a private audiologist in July 
2007, following an examination of the veteran, determined 
that he was suffering from a vestibular disorder involving 
vertigo and associated dizziness and offered an opinion that 
the veteran's inservice head trauma in 1968 could have caused 
the veteran's vestibular disorder.  

There is evidence both for and against the veteran's 
entitlement to the benefit sought.  On balance, however, the 
evidence in support of entitlement to service connection for 
vertigo outweighs the evidence contraindicating entitlement.  
To that extent, a grant of entitlement to service connection 
for vertigo and associated dizziness is found to be in order.  


ORDER

Service connection for vertigo and associated dizziness is 
granted.  


REMAND

In light of the Board's grant of service connection for 
vertigo and associated dizziness, and given that the 
foregoing may be characterized as an inner ear disorder and a 
disorder manifested by dizziness, further contact with the 
veteran is deemed necessary in order to ascertain whether he 
wishes to continue his appeal for an inner ear disorder 
and/or dizziness, separate and apart from the service-
connected vertigo and associated dizziness.  If the veteran 
wishes to continue his appeal for any such disability, he 
must be asked to identify with specificity the disorder(s) 
for which service connection is sought.  As well, if the 
veteran wishes to pursue other claims related to the inner 
ear and/or dizziness, the need to obtain pertinent records, 
not already on file, which were compiled in the recent past 
at the Michael Callahan Federal Hospital at Millis Air Force 
Base and to physicians or facilities to which he was referred 
is documented.  

Notice is also taken that the veteran seeks service 
connection for residuals of a right shoulder injury, based on 
the inservice fall onto concrete, and for a dental disorder, 
other than the previously service-connected residuals of a 
mandible fracture, including for the purpose of establishing 
eligibility for outpatient dental treatment.  As for the 
dental disorder, it is noted that the veteran was afforded VA 
oral or dental examinations on several prior occasions dating 
to 2002.  One such examination was conducted by T. A. Twesme, 
on May 16, 2005, and the RO thereafter requested such 
examiner to provide an addendum to his May 2005 report, which 
was compiled on June 27, 2005.  However, only the first page 
of that addendum is now found in the claims folder and there 
appears to be at least one additional page that is missing, 
given that the first page of the addendum ends in mid-
sentence and there is a notation that the report is continued 
on the next page.  In order to ensure that the record is 
complete, further action is needed to obtain the complete 
addendum compiled on June 27, 2005, by T. A. Twesme.  

Regarding the claimed right shoulder disorder, the veteran 
alleges that he sustained an injury to his right shoulder in 
the previously described fall of October 1968 and that he has 
experienced right shoulder problems since that occurrence.  
Service medical records and the first postservice VA medical 
examination do not identify residuals of any inservice injury 
of the veteran's right shoulder, but medical findings 
developed postservice denote old trauma to the right shoulder 
inclusive of a Hill-Sachs deformity at the posterior superior 
aspect of the humeral head and abnormal signal intensity in 
the head of the humerus between the greater and lesser 
tuberosity, and diagnoses of rotator cuff tendinitis; and 
right shoulder atrophy with moderate instability.  At one 
point in January 2002, at least a portion of the veteran's 
right shoulder complaints were attributed by an attending VA 
surgeon to the veteran's cervical spine disorder.  Given the 
ambiguity as to the nature of the veteran's right shoulder 
disorder and its etiology, the conduct of a VA orthopedic 
examination which also includes a medical opinion as to the 
nexus of any existing right shoulder disability to service is 
advisable.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  The veteran must be contacted in 
writing for the specific purpose of 
ascertaining whether he wishes to 
continue his appeal for entitlement to 
service connection for an inner ear 
disorder and/or dizziness, in light of 
the Board's grant of service connection 
for vertigo and associated dizziness.  In 
the event that he does wish to continue 
his appeal as to such matters, he must be 
ask to specify for what particular 
disorder(s) of the inner ear or related 
to dizziness he seeks service connection.  
Any and all development deemed advisable 
by the RO/AMC as to any such remaining 
issues should then be undertaken.  

2.  Thereafter, consistent with the 
provisions of 38 U.S.C.A. §§ 5100, 5103 
(West 2002) and 38 C.F.R. § 3.159 (2007), 
the veteran must be notified of what 
information and evidence are still needed 
to substantiate each of the claims 
remaining on appeal.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claims.  38 C.F.R. 
§ 3.159(b)(1).  He should be also advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

3.  The RO/AMC must obtain for inclusion 
in the claims folder any and all 
pertinent treatment records, not already 
on file, which were compiled at (a) The 
Michael Callahan Federal Hospital at 
Millis Air Force Base, and (b) the VA 
Medical Center in Las Vegas, Nevada, 
since April 2007.  

4.  The RO must obtain a complete copy of 
a multi-page addendum, dated June 27, 
2005, as compiled by T. A. Twesme, at the 
VA Outpatient Clinic in Las Vegas, 
Nevada,  and who previously examined the 
veteran on May 16, 2005, and furnished a 
report of that examination on the same 
date.  Once obtained, the complete copy 
of the June 2005 addendum by T. A. Twesme 
must be made a part of the claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
the specific purpose of determining the 
nature and etiology of a claimed right 
shoulder disorder.  The claims folder is 
to be furnished to the examining 
orthopedist for review in its entirety.  
Such evaluation must include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses 
involving the veteran's right shoulder 
right must be fully set forth.

Following the examination and review of 
the relevant evidence, the examiner must 
address the following question, providing 
a professional medical opinion and full 
supporting rationale:

Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any currently 
existing right shoulder 
disorder of the veteran 
originated in service or is 
otherwise the result of any 
inservice event, inclusive of 
the veteran's fall onto a 
concrete sidewalk in October 
1968?  

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

If the examiner must resort to 
speculation to answer the question posed, 
he or she should so indicate.  

6.  Lastly, the veteran's claims 
remaining on appeal must then be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


